Citation Nr: 0718300	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  00-13 726	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to service connection for the residuals of a 
septorhinoplasty.




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1977 to April 1980 and from January 1991 to May 1991. 
She served in the Persian Gulf from January to March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 1998, of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2005, the Board remanded the claim for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND 

The record shows that the veteran's nose deformity was not 
noted on entrance examination in December 1976.  During 
service in December 1978, the veteran was noted to have a 
deformed nose with nasal airway obstruction.  There was no 
history of trauma.  The pre-operative findings were a 
moderate deviation of the septum to the right, a mild 
dorsonasal hump, and a moderate tip projection.  She then 
underwent septorhinoplasty without complications or sequelae. 

In April 1997, the veteran was seen for "post-traumatic 
nasal deformities" with a history of trauma to the left 
heminose.  Examination revealed a fracture of the left lower 
lateral cartilage with cartilage hanging within the nose.  
There was also a collapse of the upper lateral cartilage.  In 
August 1997, the veteran underwent a reconstructive 
rhinoplasty. 



As the medical evidence is insufficient to decide the claim, 
under, the duty to assist, 38 U.S.C.A. § 3.159(c)(4), 
additional evidentiary development is needed. Accordingly, 
the case is REMANDED for the following action:

1. Arrange to have the veteran's file 
reviewed by a VA otolaryngology for an 
opinion as to whether the nose deformity 
noted in service, described as deviated 
septum, a dorsonasal hump, and a tip 
projection, in the absence of evidence of 
trauma during service, was a pre-existing 
condition, considering accepted medical 
principles pertaining to the history, 
manifestations, clinical course, and 
character of the deformity and, if the 
deformity pre-existed service, was the 
deformity permanently made worse by an 
event of service origin or did the 
septorhinoplasty have the effect of 
ameliorating the pre-existing deformity. 

Also, the VA otolaryngology is asked to 
comment on whether the findings of a 
fractured lower lateral cartilage and 
collapse of the upper lateral cartilage in 
April 1997, requiring reconstructive 
rhinoplasty in August 1997, was the result 
of the septorhinoplasty in 1978. 

3. After the above development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


